Citation Nr: 0027142	
Decision Date: 10/12/00    Archive Date: 10/19/00

DOCKET NO.  94-06 814	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to service connection for an acquired psychiatric 
disorder, to include major depression, eating disorder, 
dysthymic disorder, an adjustment disorder, and post-
traumatic stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	N. Albert Bacharach, Jr., 
Attorney


WITNESS AT HEARINGS ON APPEAL

Appellant

ATTORNEY FOR THE BOARD

C. Hancock, Counsel


INTRODUCTION

The appellant served on active duty from December 1972 to 
July 1974.

This matter initially came before the Board of Veterans' 
Appeals (Board) on appeal from a rating decision of February 
1993 by the Department of Veterans Affairs (VA) St. 
Petersburg, Florida, Regional Office (RO).  In the February 
1993 decision, the RO denied the appellant's claim for 
entitlement to service connection for "major depression."  
The Board, by means of an April 1996 decision, determined 
that entitlement to service connection for an acquired 
psychiatric disorder, to include major depression, was not 
warranted.

The veteran appealed the Board's April 1996 decision to the 
United States Court of Veterans Appeals (Court) (now known as 
the United States Court of Appeals for Veterans Claims).  
While the case was pending at the Court, the Office of 
General Counsel for VA, who represents the Secretary of this 
Department in legal matters before the Court, and the 
appellant's representative filed a joint motion requesting 
that the decision by the Board be vacated, and the case 
remanded for additional development and readjudication.  

The bases for the joint remand were that the Board had not 
considered VA inpatient records, dated from approximately 
June 1993 to August 1993, which could be determinative of the 
appellant's claim (see Bell v. Derwinski, 2 Vet. App. 611 
(1992)), and in order for the Board to address the issues of 
entitlement to service connection for an eating disorder and 
adjustment disorder, which had been diagnosed.  

The Court granted the motion of the parties in a December 12, 
1997 order, and the April 1996 Board decision was vacated.  
The case was returned to the Board for compliance with the 
directives that were stipulated in the joint remand.  
Subsequently, the Board, in June 1998, pursuant to a remand 
decision, sought to further develop additional evidence, to 
include requesting that the RO seek to obtain certain medical 
records, both VA and private.


FINDING OF FACT

The claim for service connection for an acquired psychiatric 
disorder, to include major depression, eating disorder, 
dysthymic disorder, an adjustment disorder, and PTSD is 
plausible.


CONCLUSION OF LAW

The claim for service connection for an acquired psychiatric 
disorder, to include major depression, eating disorder, 
dysthymic disorder, an adjustment disorder, and (PTSD) is 
well grounded.  38 U.S.C.A. § 5107(a) (West 1991).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The threshold question that must be resolved in this appeal 
is whether the veteran has presented evidence that her claim 
is well grounded; that is, that the claim is plausible.  
Murphy v. Derwinski, 1 Vet. App. 78 (1990).  Once a claimant 
has submitted evidence sufficient to justify a belief by a 
fair and impartial individual that a claim is well-grounded, 
the claimant's initial burden has been met, and VA is 
obligated under 38 U.S.C. § 5107(a) (West 1991) to assist the 
claimant in developing the facts pertinent to the claim. 

In order for a claim to be well grounded, there must be (1) a 
medical diagnosis of a current disability; (2) medical, or in 
certain circumstances, lay evidence of in-service occurrence 
or aggravation of a disease or injury; and (3) medical 
evidence of a nexus between an in-service injury or disease 
and the current disability.  Epps, 126 F.3d at 1468; Caluza 
v. Brown, 7 Vet. App. 498, 506 (1995), aff'd, 78 F.3d 604 
(Fed. Cir. 1996) (per curiam) (table).  Where the 
determinative issue involves medical causation or etiology, 
or a medical diagnosis, competent medical evidence to the 
effect that the claim is "plausible" or "possible" is 
required.  Epps, 126 F.3d at 1468.  Further, in determining 
whether a claim is well-grounded, the supporting evidence is 
presumed to be true and is not subject to weighing.  King v. 
Brown, 5 Vet. App. 19, 21 (1993).  

Service connection may be established for disability 
resulting from personal injury suffered or disease contracted 
in line of duty or for aggravation of a preexisting injury or 
disease contracted in line of duty.  38 U.S.C.A. § 1131 (West 
1991).

Regulations also provide that service connection may be 
granted for any disease diagnosed after discharge, when all 
the evidence, including that pertinent to service, 
establishes that the disease was incurred in service.  38 
C.F.R. § 3.303(d) (1999).

A well-grounded service connection claim for PTSD has been 
submitted when there is "[1] medical evidence of a current 
[PTSD] disability; [2] lay evidence (presumed to be credible 
for these purposes) of an in-service stressor, which in a 
PTSD case is the equivalent of in-service incurrence or 
aggravation; and [3] medical evidence of a nexus between 
service and the current PTSD disability."  Cohen v. Brown, 
10 Vet. App. 128, 137 (1997).  The determination of the 
sufficiency (but not the existence) of a stressor is subsumed 
in the PTSD diagnosis, and is exclusively a medical 
determination for mental-health professionals, who are 
"experts" and "presumed to know the DSM requirements 
applicable to their practice and to have taken them into 
account in providing a PTSD diagnosis."  Cohen, supra, at 
140.

38 C.F.R. § 3.304(f) states that service connection for PTSD 
requires medical evidence establishing a clear diagnosis of 
the condition, credible supporting evidence that the claimed 
inservice stressor actually occurred, and a link, established 
by medical evidence, between current symptomatology and the 
claimed inservice stressor. If the claimed stressor is 
related to combat, service department evidence that the 
veteran engaged in combat or that the veteran was awarded the 
Purple Heart, Combat Infantryman Badge, or similar combat 
citation will be accepted, in the absence of evidence to the 
contrary, as conclusive evidence of the claimed inservice 
stressor.

During the course of the appeal 38 C.F.R. § 3.304(f) was 
revised. 38 C.F.R. § 3.304(f) now provides that service 
connection for PTSD requires medical evidence diagnosing the 
condition in accordance with Sec. 4.125(a) of this chapter; a 
link, established by medical evidence, between current 
symptoms and an in-service stressor; and credible supporting 
evidence that the claimed in-service stressor occurred.  If 
the evidence establishes that the veteran engaged in combat 
with the enemy and the claimed stressor is related to that 
combat, in the absence of clear and convincing evidence to 
the contrary, and provided that the claimed stressor is 
consistent with the circumstances, conditions, or hardships 
of the veteran's service, the veteran's lay testimony alone 
may establish the occurrence of the claimed in-service 
stressor.  The effective date of the revision is March 7, 
1997.

Where a law or regulation changes after a claim has been 
filed or reopened but before the administrative or judicial 
appeal process has been concluded, the version most favorable 
to the appellant should apply unless Congress provided 
otherwise or permitted the Secretary to do otherwise.  Karnas 
v. Derwinski, 1 Vet.App. 308 (1991).

In this regard, the veteran essentially claims that she has 
psychiatric problems, to include PTSD as a result of having 
been touched by another female soldier during her period of 
basic training.  See transcript of hearing, dated in June 
1994, at page 2.  She added that she did not report this 
incident to supervising personnel.  The veteran also 
testified in June 1994 that while at Fort Polk she was 
sexually harassed by fellow male soldiers and, in addition, 
her husband at that time, also a soldier, beat her and 
sexually molested her.  She also stated that she was taking 
Valium in 1974 during her period of service for nervousness, 
but a review of the service medical records fails to confirm 
this assertion.  

Also of record is a transcript of a hearing which was 
conducted in May 2000.  At this hearing the veteran testified 
that she was humiliated by a drill Sergeant who placed her 
into a "balloon platoon" due to her being two pounds over a 
weight restriction.  In addition, as was mentioned in the 
course of her 1994 hearing, the veteran claimed to have been 
sexually harassed by a fellow female soldier.  She also added 
that she began to binge and purge as a result of her weight-
related concerns, which led to her exhibiting anorexic and 
bulimic behavior traits.  

A review of the service medical records reflect no definitive 
diagnosis of a psychiatric disorder.  The veteran was 
prescribed Valium in September 1972 for physical complaints.  
A June 1992 letter from Dr. Gharda-Ward shows that the 
veteran suffered from a severe and chronic mental disorder, 
most likely severe affective disorder and borderline 
personality.  The letter also notes that the veteran had been 
seeing a Dr. Bennett since 1991.  A June 1992 letter 
submitted from Dr. Bennett, a psychologist, shows that the 
veteran had been in receipt of therapy since 1991.  Dysthymia 
or depressive neurosis was diagnosed. 

A VA psychiatric examination in September 1992 revealed 
diagnoses of major depression, recurrent and apparent 
borderline personality.  A May 1994 letter submitted to VA 
from Dr. Bennett shows that the veteran was being treated for 
traumas she experienced during her military service, such as 
sexual/physical abuse and sexual harassment.  It was added 
that these traumas significantly contributed to the veteran's 
documented psychiatric condition.  Another statement, dated 
in October 1998, also from Dr. Bennett, shows that the 
veteran had PTSD, as well as borderline personality disorder 
and an eating disorder.  It was added that many of the 
veteran's problems appeared to be directly related to her 
military service where she was sexually abused, experienced 
drug and alcohol abuse, and suffered from damaged self-
esteem.  

Based on this evidence, the Board finds that the veteran's 
claim for service connection for an acquired psychiatric 
disorder is well grounded.


ORDER

The claim for service connection for an acquired psychiatric 
disorder, to include major depression, eating disorder, 
dysthymic disorder, an adjustment disorder, and post-
traumatic stress disorder (PTSD) is well grounded.  To this 
extent only, the appeal is granted.


REMAND

Because the claim of entitlement to service connection for an 
acquired psychiatric disorder is well grounded, VA has a duty 
to assist the appellant in developing facts pertinent to the 
claim.  38 U.S.C.A. § 5107(a) (West 1991).

Regarding the claimed PTSD, if, as in this case, it is 
determined that a veteran did not engage in combat with the 
enemy, or the claimed stressor is not related to combat, the 
veteran's lay testimony alone will not be enough to establish 
the occurrence of the alleged stressor.  In relation to non-
combat stressors, the Court "credible supporting evidence" 
means that the veteran's testimony, by itself, cannot, as a 
matter of law, establish the occurrence of a non-combat 
stressor; nor can credible supporting evidence of the actual 
occurrence of an in-service stressor consist solely of after-
the-fact medical nexus evidence.  See Cohen, supra; Moreau v. 
Brown, 9 Vet. App. 389 (1996); and Dizoglio v. Brown, 9 Vet. 
App. 163, 166 (1996).  

The Board acknowledges that evidence corroborating the 
existence of a stressor need not be limited to that which is 
available in service department records.  See Doran v. Brown, 
6 Vet. App. 283, 288-291 (1994).  The VA Adjudication Manual 
M21-1 (M21-1) provides that the required "credible 
supporting evidence" of a non-combat stressor "may be 
obtained from" service records or "other sources."  M21-1, 
part VI.  

With regard to specific claims based upon personal assault, 
M21-1, part III, 5.14(c), provides an extensive list of 
alternative sources competent to provide credible evidence 
that may support the conclusion that the event occurred.  
Included among the sources are statements from confidants, 
such as fellow service members, friends, and family, and 
records that indicate behavior changes that occurred at the 
time of the incident that may indicate the occurrence of an 
in-service stressor.  The Court in Patton v. West, 12 Vet. 
App. 272 (1999), has highlighted the importance of the RO 
following the more particularized requirements delineated in 
the M21-1 for personal-assault PTSD claims.  

M21-1 provides that if the military record contains no 
documentation that a personal assault occurred, alternative 
evidence might still establish an in-service stressful 
incident.  Behavior changes that occurred at the time of the 
incident may indicate the occurrence of an in-service 
stressor.  Examples of behavior changes that might indicate a 
stressor are (but not limited to): (a) Visits to medical or 
counseling clinic or dispensary without a specific diagnosis 
or specific ailment; . . . (d) Changes in performance or 
performance evaluations; . . . (h) Evidence of substance 
abuse such as alcohol or drugs; (i) Increased disregard for 
military and civilian authority; (j) Obsessive behavior such 
as overeating or undereating; . . . (l) Increased interest in 
tests for HIV or sexually transmitted diseases; . . . (o) 
Breakup of a primary relationship.

It is not clear that the RO has achieved the level of 
development required by the Court's holding in Patton.  Thus, 
the Board concludes that the RO should develop and adjudicate 
the appellant's claim under all applicable provisions 
contained in the M21-1.

Evidence which is simply information recorded by a medical 
examiner, unenhanced by any additional medical comment by 
that examiner, does not constitute competent medical 
evidence.  LeShore v. Brown, 8 Vet. App. 406, 409 (1995

In conjunction with the Board remand in June 1998 records 
from the Social Security Administration (SSA).  These records 
show that the veteran received psychiatric treatment at 
private facilities from 1970 to 1984.  She stated during her 
hearing at the RO in May 2000, that she received treatment 
while on active duty for a concussion and a broken nose when 
struck by her husband.  She testified that when she had an 
abortion she informed the doctor that her husband had raped 
her.  She indicated that she was seen at the VA facility in 
White River Junction in 1977 at which time counseling was 
recommended.  Received in August 1977 was VA Form 10-7131 
which indicates that the veteran was a patient at the White 
River Junction facility.  The Board is of the opinion that an 
attempt should be made to obtain these records

Accordingly, the case is REMANDED for the following:

1.  The RO should furnish the veteran the 
appropriate release of information forms 
in order to obtain the records of her 
treatment in 1963, her hospitalization in 
1970 for a suicide attempt, and the 
treatment records from Drs. Small (1978) 
and Swindell (1984), and from the Mental 
health Center in Houston, Texas (1983), 
and all current treatment records.  She 
should be asked if she received any 
pertinent treatment as a dependent when 
married to her husband while he remained 
on active duty.  If yes, the RO is 
requested to obtain these records.  She 
should also be requested to furnish the 
approximate month, year and the name of 
the facility which treated her for the 
broken nose and concussion, and to 
identify her Reserve unit and the dates 
of service in the Reserve.

2.  She should be furnished another 
opportunity to identify potential 
alternative sources for supporting 
evidence regarding the reported 
sexual/personal assaults during service.  
The RO inquiry should include possible 
sources listed in M21-1, part III, 5.14, 
to include any testimonial statements 
from confidants such as family members, 
roommates, fellow service members, or 
clergy.  See Manual 21-1, Part III, 
Paragraph 5.14c(5).

3.  The RO should request the National 
Personal Records Center (NPRC) to conduct 
a search for additional treatment 
records, to include her abortion which 
took place apparently in October 1973 at 
Darnall Hospital in Ft. Hood and her 
broken nose and concussion.  The NPRC 
should be asked to furnish copies all of 
the veteran's personnel records.

4.  The RO should request the appropriate 
sources to furnish all records pertaining 
the veteran's service in the Army 
Reserve.  

5.  The RO should obtain copies of any 
medical records from the VA facility in 
White River Junction regarding treatment 
in August 1977 and any current treatment 
records from the VA facility in 
Gainesville, Florida.

6.  If the RO determines that there is 
evidence of behavior changes at the time 
of an alleged stressors which might 
indicate the occurrence of an in-service 
stressor, or if otherwise deemed 
necessary, an interpretation of such 
evidence by a clinician should be 
obtained.

7.  The RO should then review the file 
and make a determination, as to what 
stressors, if any, have been verified.  

8.  If a stressor(s) has been verified by 
the RO, VA examinations should be 
conducted by a psychiatrist and a 
psychologist, to determine the nature and 
extent of any psychiatric disorder, to 
include PTSD.  The claims file and a copy 
of this Remand are to be furnished the 
examiners prior to the examinations.  The 
examiners are to be informed that only 
stressors verified by the RO or the Board 
may be used as a basis for a diagnosis of 
PTSD.  All tests deemed necessary should 
be performed.

If a diagnosis of PTSD is appropriate, 
the psychiatrist should specify the 
stressor(s) that caused the disorder. 

If psychiatric disorders, other than 
PTSD, are diagnosed, it is requested that 
the psychiatrist render an opinion as to 
whether it is as likely as not that any 
acquired psychiatric disorder diagnosed 
is related to military service either 
directly or by aggravation.  A complete 
rational for any opinion expressed should 
be included in the report.  

9.  Thereafter, the RO should then 
readjudicate the claim of entitlement to 
service connection for an acquired 
psychiatric disorder, to include PTSD, 

If the claim remains denied the veteran and her 
representative should be issued a supplemental statement of 
the case and be given the reasonable opportunity to respond 
thereto.  The case should then be returned to the Board for 
further appellate review.  

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board or by the Court for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans' Benefits Improvements Act of 1994, Pub. L. 
No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. 
§ 5101 (West Supp. 1999) (Historical and Statutory Notes).  
In addition, VBA's Adjudication Procedure Manual, M21-1, Part 
IV, directs the ROs to provide expeditious handling of all 
cases that have been remanded by the Board and the Court.  
See M21-1, Part IV, paras. 8.44-8.45 and 38.02-38.03.



		
	ROBERT P. REGAN
	Veterans Law Judge
	Board of Veterans' Appeals



 


